Case 2:20-cv-02467-GMS Document 1-3 Filed 12/23/20 Page 1 of 25

Papago Park Timeline

500-— 1500 AD. The Hohokam. The area around Papago Park was the epicenter of the Hohokam
civilization, a people that developed the most advanced canal

systems in pre-Columbian North America. Their largest and most
prominent village was that of Pueblo Grande, located adjacent to
Papago Park. There is evidence that Hole-in-the-Rock, the signature
landmark of the Park, was used by the Hohokam to mark and record
seasons for agricultural purposes. For reasons unknown, the
Hohokam disappeared around 1500 AD, leaving dozens of
archaeological sites in and around Papago Park. In the 1860s the
Anglos arrived, establishing farming communities in the area inspired
by the still-visible Hohokam canals. Papago Park has always been at the center of trade and transportation
in Central Arizona: all the earliest roads, highways, railroad lines and even ferry services converged around
it. What was once described as “8 miles East of Phoenix” is now at the very center of the Metropolitan
Phoenix area, one of the largest in the United States. Papago Park is

 

also probably the most valuable land in Arizona. By THE PRESIPENT oF THE Uniren S1
June 8, 1906. Antiquities Act. (54 U.S.C. §§320301-320303) A PROCLAMATION
authorizes the President to proclaim national monuments on federal Whereas, in Maricopa County, Arizona, a
spe . : : : : giant and many other species of cacti an
lands that contain historic landmarks, historic and prehistoric many additional forms of characteristic desert
structures, or other objects of historic or scientific interest. pnd Pert vomaerved, and the on the walls of

Jan. 31, 1914. Papago-Saguaro National Monument Established by aa chico a

President Woodrow Wilson (Proclamation No. 1262), citing a ia eetone ingot ptons ose By creorring, the
significant collection of biological, geological, archeological and scenic (Ruch public land ss may be necessary for
sa ‘ to ai ” Now, tharofore, [, Woodrow Wilson, Preside

values, to promote the public interest. Warning is given ...’not to of Amerie, by virtos of the power in ine veto
: wat j act of Congress entitled, ‘' t for tho Pre
appropriate, injure, remove or destroy and feature of this Antiquities”, approved June 8, 1906 (34 Stat.
Monument”. thore aro hereby reserved from all forms of a

public land laws, subject to prior, valid, adve

June 14, 1926. Recreation and Public Purpose Act enacted (44

Stat.741 and 43 U.S.C. 869). Allows conveyance or lease of public lands to state and local governments for
outdoor recreation purposes. Item (c) excludes National Forests and Parks, wildlife refuges, National
Monuments and Indian lands from this transfer under

sections 869-869.4 of that title. Antanas to provide for the dentin of oats fanse National Monument,
April 7, 1930. Papago Saguaro National Monument recreational uses, and for other purposes,

Abolished by Act of Congress (46 Stat. 142), oh State of teraiee ee Gan sit outs of jie ese tives of the
transferring it to Arizona, for “park and recreational Saguaro National Monument in Arizona shall be, and the sane
uses” (Page 37, Exhibit B. Patent signed in 1937). sorordiog ta the Gite net Ball Rover lnse ond wovidnan ee
July 7, 1932. Act of Congress (47 stat 646, Chapter 444) posed of as follows: thee
authorizing the acceptance of relinquishments by the Saguaro ational Bontonent to He ene in the sai Papago
State of Arizona. chal! be, and the same are hereby, granted to the State of Abizona tor

; . : : perk, recreation, or public-convenience purposes; and there is hereb
1933-1934. Stone Amphitheatre built. One of earliest pranted to the city of Tempe, Arizona for municipal, pack, recren,

works by CCC (below). Used extensively for band, plays, tion, or public-convenience purposes, Provided further Thatlands
performances, Easter services until 1950s. Basically Tempe, Arizone one for | the ai exes herein indeated, and afte
abandoned since because of road construction. Partially atid lands, or any part thereof, shall be abandoned for such use such
. ands or su ited § ue
renovated in 2010. or such part shail revert to the United States.

Timeline (1/7) = (si(‘i‘:;™*:” ethibit -Page 5 12/15/20

 

 
Case 2:20-cv-02467-GMS Document 1-3 Filed 12/23/20 Page 2 of 25

1935-1938. Civilian Conservation Corp Camp BR-14, a yee a ee gma
permanent encampment consisting of four barracks, was built. -. ri aa fle.

in Papago Park. Enrollees carried out a variety of irrigation and | lt ae
construction programs, including the stone amphitheatre and
ramadas near Hole-in-the-Rock. Located in area now partially
occupied by baseball Facility.

Nov. 17, 1937. Land Grant and Patent of Transfer to Arizona
(Patent N. 10937855) (Title Documents, pages 37-39) issued
upon express condition that that “the lands so granted shall :
only be used for municipal, park, recreation of public convenience purposes, and if the lands, or any part
thereof shall be abandoned for such use, such lands, or such part, shall revert to the US”. Signed by
Franklin D. Roosevelt.

1942-1946. Camp Papago, Prisoner of War Camp that housed
over 3000 prisoners in five compounds. This was the most
famous POW camp in modern US history. Remnants of camp
still visible at site. Baseball Facility built partially built over
parts of POW camp.

June 30, 1949. Federal Property and Administrative Services
Act. (Title 40 U.S.C. §550) For public park or recreation area
use. Item (4) The deed of conveyance of any surplus real
property disposed of under this subsection (A) shall provide
that all of the property be used and maintained for the purpose for which it was conveyed j in perpetuity,
and that if the property ceases to be used or maintained for : "
that purpose, all or any portion of the property shall, in its
then existing condition, at the option of the Government,
revert to (B) the Government...

June 4, 1954, Recreational and Public Purposes Act (RPPA)
(68 Stat. 173, Pub.Law 83-387, U.S.C. 869, et. seq.) This was a
complete revision of the Recreation Act of June 14, 1926,
amending it to include other public purposes... Sect 4 ads that
for any patent heretofore issued under any Act, if authorized
by Secretary, all reverter provisions and other limitations on
transfer or use, under this or any other Act affecting the lands
involved, shall cease to be in effect after twenty-five years.
May 13, 1955. US Authorizes Transfer to Arizona. Public
law 36 authorizes transfer of Papago Park for park, recreation,
public convenience or municipal purposes.

Feb. 25, 1959. Phoenix purchases Papago Park. No copy of
this sale was found. This date and document is mentioned in
the Conditional Certificate of Purchase No. 1 of July 27, 1959
June 16, 1959. Certificate of Approval of Transfer and

Change of Use No. 1 (Title Documents, page 40). This
document erroneously included, because refers to other
areas of Park, not Sect. 33 where Facility is located. Correct
document for facility is below, No. 4, dated Jan 1, 1960.

 

 

 

Timeline (2/7). —si(ité‘SSS Chibi C - Page SE

 

 
Case 2:20-cv-02467-GMS Document 1-3 Filed 12/23/20 Page 3 of 25

Note that at least four Certificates of Approval were prepared for Papago Park, for different areas, instead
of one, to circumvent the legal 640-acre limitation in one calendar year for the 2,000 acres of the Park.
July 27, 1959. Conditional Certificate of Purchase No. 1 (Title Documents, p.50-54). To Phoenix by
Arizona, Has ‘park only’ restriction, reversionary provisions (to Arizona) and specifies allowable leases:

Arizona Fish and Game (now the Zoo), Salt River
Project, Arizona Highway department, City of Tempe,
Arizona Cactus and Native Floral Society (now the
Botanical Garden), United States Army, and existing
Highway Rights of Way. At this time, about 90% of
Papago Park was undeveloped desert landscape.
Sept 21/26, 1959. 25-year limit on reversions
repealed (73 Stat.571). Public law 86-292/294
repealed, without a ‘saving clause’, the limit on
reversions and change of use for lands patented
under sections 869 to 869-4 of Title 43, Chapter 20
(Reservations and Grants to States for Public

va Srar.] PUBLIC CLAW S6-204—<SEPT. 21, 1959

Public Low 86-292
AR ACT

To nweral the Act. of dtm id, 120, an mrocniled by ihn Art of dunn 4, 134 ‘
(Oe Stat. UTey GP UAC., Bec, Bb.

He it endoted by the Senate ated. Hawes 0} Heapres eavatreer of FAs
United Stade of Amerion in Congress avendded, That subecetian (b}
af section | of the Act of dune H, 1126, ns amended by the Act of
June 4, 194 (G8 Stat, 178, 174; 49 U.S.C, B09), is firther oniended te
rene as follows:

Sine. 2. The Inst eentence of section 3 of the Act of June L4, 1998, as
mnended, i repealed.

Approved Soptember 21, 1050.

Aric recent ii

Bud, L. 8G 292 slruck out santence whch provided that this section showid
cams to ba in affect ax ta ony lands patented ander sactiona §69 to 464-4 of this
litte twanty-five years alter the iseuanoe of patent fer such lands.

Purposes). This law removed the 25-year expiration clause on use restrictions and revisionary provisions,
making all land conveyances for park use in perpetuum, in line with other laws and BLM policy since 1926.
A repeal without savings eliminates the repealed statute completely, as it never had existed.

Jan. 1, 1960. Certificate of Approval of Transfer
and Change of Use No. 4. Provided by DO! Solicitor,
specifically relates to area of baseball Facility
(Section 33), unlike No. 1 of June 16, 1959 included
in the Title Documents, which relates to other
areas of the Park. BLM authorizes Arizona to
transfer Papago Park to Phoenix, “for use as a park,
recreation, public-convenience purposes, including
the building of a stadium”. Has clause that says that
use and transfer restrictions expire after 25 years
(i.e., 12/31/1984). Cites Act of June 14, 1926, 44
Stat. 741, and 43 USC 869. Issued with expiration
after that clause repealed.

Aug 11, 1964. Indenture / Deed of Sale from AZ to
Phoenix (TD, P.44-49), with ‘park only’ restriction,
reversionary provisions and specifies that Papago
Park is subject to the following seven leases,
causeways, permits and right-of-way agreements:
Arizona Fish and Game (now the Zoo), Salt River
Project, Arizona Highway department, City of
Tempe, Arizona Cactus and Native Floral Society
(now the Botanical Garden), United States Army,
and existing Highway Rights of Way. Also, says it is
subject to provisions of Conditional Certificate of
Purchase No. 1 of July 27, 1959.

Timeline (3/7). Exhibit C - Page 57

ative ee

a Stat ARSE te ont ra
te OO meee Te

NEF oceD ROLLAA

aod oy ener
ee

iy.
prep
sare teeeerve mde this ff 8 any of
495%, wetween the State of Arizons, and the Oty of Fhoenbt,

Dy the acceptance of this dead or ony rights hereunder
the aid Grentes, for Liaelf, ike suceensors and aselime, sgrene
thet the trenafer of the property transferee by thie Lnetrusent
Je nceopted aubicet. to the folloring restrictions and ressirva-
tiene contained in Faten¢ No. 1093785 from the United States of
Americas to the State of Arisona, dated Movember 17, 1957

(a) ‘this deed te tensed upon the exprasa condition
that the leads oo conveyed afell te ueed only for a park, vooren
tion, publdo sonvenienes purposes, including Ehe canairustion of

& teaebalh stadium, end if tha bands, or ang part thardor, shald
be atandoned for such use, auth late oe each pert ahald revert

to he Unitet States.
{ob} ‘The lands sre gubjast to the following leasse,
suscaénte, pereita, and right-of-way sqresmonts,

Aricom: Gant & Fish 106.67 Aorss
Belts River Project . 2.78 Acres
brikcen Mighwesy Departmsnt. SL.77 Acres
Olty of Teape 43.4% Acme

Aricona Castus Flora) fosiaty, 150,73 korea

Valted States Ara 70.36 Anes

Higveny Rights-of-way 10.92 heres

{ie} The Grantee Ln bereby probivived trom selling
or transtersing of atlenpting to ofh] oF trenafer Tepegs
fark, Any such sation or aitenpted sation by mld
Orantee atell be deemed on slandorumnt, sad Papene Terk
ahalk revert to the tnited Mater of Aserlcs.

 

 
Case 2:20-cv-02467-GMS Document 1-3 Filed 12/23/20 Page 4 of 25

Sept. 3, 1964. Land and Water Conservation Act (LWCF) (Public Law 88-578; 16 U.S.C. §460 L-4 to L-11). A
landmark decision requiring that no property developed with LWCF funds could be converted to other
than public outdoor recreation uses. An approved conversion (land trade) is permitted if in accord with
statewide outdoor recreation plan but only with substitution of other close-by properties of equal value
and usefulness.

Oct 17, 1976. Disposal of Public Property (90 Stat. 2743, Public Law 94-519). States that that a deed of
conveyance of any surplus real property disposed of under the provisions of this subsection (i) shall
provide that all such property shall be used and maintained for the purpose for which it was conveyed in
perpetuity, and that in the event that such property ceases to be used or maintained for such purpose
during such period, all or any portion of such property shall in its then existing condition, at the option of
the United States, revert to the United States” The 1976 Act is a revision and amendment of the Federal
Property and Administrative Services Act of 1949 (Pub. L. 152, Ch. 288, 63 Stat 377) Sec. 484 (k) (2) Under
sponsorship of the Department of the Interior authorizes discounted conveyances of surplus real property
to units of State and local government for public park or recreational purposes.

1968. Park Preservation become as National Policy. In a landmark case, the US Supreme Court ruled 6-2
to overturn a decision allowing a city to build a highway through Overton Park (TN). “It is hereby declared
to be the national policy that special effort should be made to preserve the natural beauty of the
countryside and public park and recreation a

lands, wildlife and waterfowl refuges, and btdetietia linda abla htbeeh th!

      

historic sites or development” (Title 43, pe: ea a agate
U.S.C Section 138). . aie alii
1968. City of Phoenix receives LWCF Be Raseciiemects i Patent Dewils

funding for development in 1968, in the
amount of $105,000 to “develop access
roads, parking areas, hiking and riding trails, Ee all te than hese prennte shel wre, evel
picnic areas in Papago Regional Park”. This Patent 1093785 + reeling:
was approved in 3/2/1966, ID 9.2 CITY OF PHOENIX
(Department of the Interior and related

Acceston Ne: qyg7-ang7 | Document Tye Cars) Patent EBC! adgeny | sue Dates 63:

The United States of America

os eniitied 0¢ land patent punuant to tha Receeaton and Public Purposes Act of June

Agencies Appropriations, H.R. 17354). amteded, 43 U.S.C, 869 ¢ pog,, for the following described land:

May 22, 1997. Land Patent conferred to he na KNOW YE, chat there |s, therfore, granted hy che Unlined States, unto &
; . t above ed for a city park only: TO HAVE AND TO HOLD che land wi

Phoenix. (Patent No. 02-97-0007, Title privileges, imevanities and apgearenances, af whaisoever nmure, thereunto belonging, ui

Documents, p. 41-43), US, signed by BLM, Pheonix, and ils axshyas forever; and

confirmed ‘park only’ restrictions, timitsin grunt of the herein described lands is subject to the follwing reservations,

reversionary provisions and added Civil Provided, shat tthe shall revert yo the United States upon a finding, after novice.

Rights requirements, filed under the for # hearing, that, withom she approval of the Secrotasy of the Intertor ox his dalegate,

' ; ; its approved mocessor alfemnpis ty transfer tille to-07 control aver the lands 10 anther, L
authority of the 1926 Recreation and Public —been devoted to a use coher than that for which the lands were convaynd, the lands have
Bor the purpose for whicts the: lands were conveyed for a S-year period, or the patendee }

Purpose Act. follow the approved development plan or nunagemend plan.
Aug. 21, 2002. Property for Use as a Public Prowided fu

rthes, that Ube Secretary off the Interi jon be newest Gi
Park or Recreation Area. Title 40 U.S.C. States if the oatesaer dimerthy ne locheneatet ore ee nor may lake wetion te ea ttle

550(e)...(Public Law 107-217). This law states that the deed of conveyance of any surplus real property
disposed of under this subsection (A) shall provide that all of the property be used and maintained for the
purpose for which it was conveyed in perpetuity, and that if the property ceases to be used or maintained
for that purpose, all or any portion of the property shall, in its then existing condition, at the option of the
Government, revert to the Government. This Act is a revision and recodification of Title 40 U.S.C.
484(K)(2)(c) of Oct 17, 1976 (Public Law 94-519), listed above.

Timeline (4/7) aoe Exhibit C -Page 58

 
Case 2:20-cv-02467-GMS Document 1-3 Filed 12/23/20 Page 5 of 25

June 17, 2010. Papago Park Master Plan. An ambitious, elaborate and
comprehensive 113-page plan for the enhancement of the park. It stresses
the integration of partners, natural features, and recreational amenities to
make Papago a “Great American Park”. According to this plan: “Large,
natural open spaces within large metro areas are rare. Preserving and
enhancing the natural spaces within the park is essential” (page 35 of Plan).
Also, a public poll included in the Plan lists “Open Space/Natural Desert

. TT . . PAPAGO PARK
Preservation” and “Natural Areas/ Wildlife Habitats” as most important REGIONAL MASTER PLAN

goals (p.36) and “Additional parking areas” and “Expansion of existing
parking areas” (pgs.41,44) the least desirable outcomes. In this document, a mere 34.4% of the park is
classified as desert areas, of which 506 acres is Protected Park Zone (p. 51) and 227 acres is called
Developed Desert Park Zone (p. 52). This is down from more

 

 

than 90% desert areas in the last 1950s. There is no provision LEASE OF PAPAGO BASEBALL FACILITY
for a private baseball training facility in this Master Plan. BY THE CITY OF SCOTTSDALE
2012-2018. Phoenix executes ‘enhancements.’ In this decade THIS LEASE OF THE PAPAGO BASEBALL FACILITY (‘Lom
: ‘ , CITY OF PHOENIX, an Arizona munialpal corporation (hivalnafter Las
Phoenix several small ‘enhancements’ to Papago Park: the Gily af Scattadais, an Arizona municipal corporation {hereinaftar “t
: : entered ino ae of Isr, Ply. BLE (Effective Dale"). Pho
extending the golf course fence out into desert land, individually referred to as a"Party” and callectivey os the "Parlles.
constructing cement walkways, adding facility buildings, and RECITALS
building an unneeded access asphalt road for ASU. The A. __ Phoenix owns the Papago Baseball Faciiy lacajed at 161

Arizona, B5008 Including all existing major league baseball fiaida, ¢

i i i i and other i 1s laeated thereon {oallsctlvaly.
common denominator in all of these is the destruction of more —_perkru reas aru et ocr and depicted on Exhibit "8", b

desert habitat. incorporated hersin by this reference.

Nov. 26, 2018. Phoenix leases Papago Park to Scottsdale and

Giants. The City of Phoenix signs a lease giving use of the baseball facility in Papago Park to the City of
Scottsdale. On December 1, 2018, Scottsdale — with the 8 j ce a:
knowledge and acquiescence of Phoenix — signs a
sublease giving use of that Facility to the San Francisco
Giants Baseball Club and allowing the Giants to make
“certain improvements” to the Facility for use as training
compound for the Giants’ Player Development Program.
The conditions, rights and privileges in the Lease and
Sublease, as well as term (35yrs+5 ext.) are similar to
those specified for authorized leasees in the 1959 and
1964 title documents. The Giants are not authorized or
listed as a permitted leasee, nor is the ‘private
corporation training facility’ use compatible with the
‘public park only’ requirements in the Title Documents
and federal legislation for former US park lands.

Sept. 2019. Giants begin construction of Training Facility. The first step of the construction was to build
a green fence around project area, level all existing structures of the
old facility and bulldoze up to 15+ acres of desert, removing all
vegetation.

Oct. 2019. Giants build worst parking lot in Human History, in wrong
place. In the Lease (Section 2.3.2) and Sublease there is a requirement
for Giants to build an overflow parking lots. In the contract diagram, it
is located within the facility. For reasons unknown, it was decided to
build it north of the softball facility, one hundred yards away.
Timeline (5/7) ===. ———<“Ct:*CSstsSE thik C. - Page SV

   

 

 
Case 2:20-cv-02467-GMS Document 1-3 Filed 12/23/20 Page 6 of 25

About 50 tons of bituminous pitch was unceremoniously dumped on a desert area, without any soil
preparation or engineering, destroying another two acres of desert landscape. Later, when asked about
the unlawful nature of this lot, the plaintiffs were told it was “temporary”.

Oct. 2019. First email sent to Scottsdale asking about nature of Project. An “I am curious about what is
happening at Sports facility” email was sent to Scottsdale officials for details of the project. Lease and
Sublease documents were furnished by Scottsdale. It soon became clear that this was not a “remodel” o
“enhancement, but a complete bulldoze and rebuilt from ground up, and a major construction project,
much different that that neighbors were given to understand. It became apparent that the Giant’s new
facility was huge, officially encompassing 36.75 acres in the Lease contract (compared to the 30 acres in
the modest old compound), but, in reality, occupying 42-45 acres of Papago Park.

April — October, 2019. FOPP sends hundreds of emails to Officials. Friends of Papago Park sends emails to
Phoenix, Scottsdale, Giants, Mayors, City Park departments, Phoenix Parks Boards, US Senators,
Representatives, Arizona State Parks Board, the Department of the Interior, The OIG of DOI, National Parks
Service, Bureau of Land Management and even several so-called conservation organizations, with few
responses and no tangible results. In these letters we quoted Acts of Congress and Federal legislation
protecting parks lands, including those conveyed to States and
Cities. We sent information about lawsuits and legal cases
relating to parks that officials had tried to use for non-public
and non-park purposes, all of which failed. We sent pictures of
the destruction being inflicted on desert areas of Papago Park.
All of these efforts were in vain.

July, 2019. Giants build a huge “Used Tire Warehouse” in
Papago Park. Actually, it appears to be a batting practice
building. It is not in the same location as in the contract a
diagram nor is it the same size (much larger) but minor details never bother our intrepid officials. For
maximum disruptive visual effect, it is at the very entrance of the Facility, where it blends in nicely with
the desert vegetation and sandstone hills of Papago Park around | go ee ee ye

it — or maybe not. tety202000¢€¢€~C0@~—~—C*=

August, 2019. Phoenix destroys another 8 acres for unneeded
parking. A constant issue with Phoenix city officials has been
the continual destruction of desert landscapes in Papago Park,
not just with the Giants baseball facility. Over the last decade,
Phoenix has executed many ‘minor’ enhancements in the park,
as mentioned above, always at the expense of desert areas. At
the end of July, FOPP had one of two cordial meetings with
Phoenix and Scottsdale officials. We expressed our misgivings
with the Giants project and stressed the need to preserve
desert areas. The very next week, the City of Phoenix bulldozed
another 8-9 acres for an unneeded parking lot. See our email of
August 24, for a detailed analysis of this sad episode and
reasons for why that lot was unneeded. At the very least, in the
meeting, officials could have, as a courtesy, told us something
like “by the way, you aren’t going to like this, but we’re building
another parking lot.” We are adults, we would not have cried or
gone hysterical - only, at most, cursed them in six languages.

 

    
   
   
  

' New zoo
parking |

Cee rc

Timeline (6/7) =~ ~~~: Exhibit C. - Page 60

 

 
Case 2:20-cv-02467-GMS Document 1-3 Filed 12/23/20 Page 7 of 25

Oct. 26, 2019. The Department of the Interior finally responds. After sending an email on 10/22
threatening to file an injunction in a federal court, the Solicitors office of the DO! sent us an email saying
that, in their opinion, we had no case because, according to some legislation cited in one of the Title
Documents, the deed restrictions and reversionary provisions expired after 25 years (in 1985). The
plaintiffs pointed out that the 25-year limit clause had been repealed (which they either did not know or
did not care to inform us) even before that clause had been included in the Certificate of Approval of
Transfer and Change of Use No. 4 (see item for that date). In a second email, of Nov. 26, responding to our
email saying the expiration had been repealed, the Solicitor basically said that it really didn't make any
difference because the repeal of the expiration only effected ‘future’ land transfers. The word ‘future’ is
not in the legislation. The Solicitor then suggested that we contact the Arizona State Parks board and ask
about the LWCF issue. These emails can be found in Exhibit D.

Nov 11, 2019. Email sent to AZ State Parks. By law, the Arizona State Parks are responsible for LWCF
compliance and follow-up monitoring. We asked if they were aware of penalties for violations of Land and
Water Conservation Fund legislation, which requires that parks (i.e., Papago Park) receiving LWCF funds be
maintained for the purpose for which it was conveyed in perpetuity, and if that "property ceases to be
used or maintained for that purpose, all or any portion of such property will in its existing condition, at
the option of the United States, revert to the United States.” We also copied the DO! emails above with
detailed information about LWCF and deed policy violations. We have received no response.

Nov 30, 2019. End of Timeline. Despite our efforts, even providing facts and photos; despite clear iaws,
officials have been unresponsive. The construction of the private Facility continues, as does the
destruction of the desert lands of Papago Park. We will send no more emails. We will file an injunction.

4 2018

   

 

| . oo End of Timeline
Timeline(7/7) hibit -Page61 2/15/20

 
Case 2:20-cv-02467-GMS Document 1-3 Filed 12/23/20 Page 8 of 25

Exhibit D - Emails

The following emails are attached to this case to provide a history of communications to and
from public officials about the recent baseball facility project as well as the devastation inflicted on
other desert areas of Papago Park over recent years. These emails are frequently referred to in the
Request for Injunction, to provide factual content. They are presented in chronological order, beginning
with the most recent. These emails are public records. In some cases, emails have been edited for
brevity and some personal non-government names have been redacted. !n all cases, the full content of
any email is available, as are many other emails relating to this case. Attached pictures are included
with the text.

The Friends of Papago Park (FOPP) believe these communications show a sustained effort to
inform the Cities of Phoenix and Scottsdale of developments in Papago Park that are contrary to the
restrictive use covenants in the Title Documents (Exhibit B) conferred by the United States of America
and the State of Arizona to the City of Phoenix. They also show an attempt was made to reach an
agreement and limit damage to the desert habitat in the park, to no avail. Lastly, they demonstrate
that other government agencies were contacted about the perceived irregularities, also without the
expected results. For reference and to facilitate the comprehension of these communications, a brief
statement of email content is given in blue (and between parenthesis), following the date.

Date: Nov. 30, 2020 From A. Deal To Friends of Papago - Re: | have checked the facts....
(Last email sent before injunction. We have waited four weeks for AZ State Parks to respond about
violation of LWCF. act. We have done everything possible to avoid this, but destruction continues)
To: Friends of Papago Park <friendsofpapago@xxx.xxx>
Sent: Mon 11/30/2020 11:18PM
Subject: | have checked the facts, we have to do the injunction

| went over the draft for the big | (26 pages), and emails sent and received this last year, and even
the title documents and checked everything again, and again. It seems that the AZ State Parks will ignore
the LWCF legislation just like the Solicitor (DOI), BLM and NPS have ignored deed restrictions and federal
statutes. They don't want to get involved in this big
messy thing so it is time to do what we had hoped could
be avoided. We have done everything we can to resolve
this without imposing possible financial harm on the
defendants. If only they had committed to not destroy :
any more desert, as we asked months ago. We must file glddedibehl cl
the injunction, otherwise they (Phoenix and friends) -
have a carte blanche to do anything they want to
Papago park and even other areas, courtesy of the
Solicitor of the Department of the Interior, which has
announced that, in their opinion, there are no restrictions or other legal entanglements requiring that
Papago Park be used as a Park. To them it is just dirt, para usar e abusar.

| cannot understand how public employees can be so obtuse or fearful or inept or dishonest as to
not only ignore laws, rules and regulations, but to pretend there is no problem in putting a private facility
in a public park -- it is a negation of common sense to a degree that | had thought impossible. This whole

 

Exhibit D—Emails Page 62

 
Case 2:20-cv-02467-GMS Document 1-3 Filed 12/23/20 Page 9 of 25

‘thing’ has been a learning experience. Maybe it is not the people we have communicated with -- maybe it
is somebody up the food chain and they ‘just follow orders.’ Quem sabe?

| have spent hundreds of hours reading laws, statues, documents, emails and about 30 court cases
(I selected 11 to include in injunction as judicial precedent). | wonder why this is even necessary when
everybody | talk to, says it is 'absurd ' that this could happen, yet it is, before our eyes.

| even took time to map out the 1959 documents, including the Certificates of Approval No.1 (In
lease, wrong location, dated April 28, 1959) and No.4 (sent by the Solicitor, dated Jan. 1, 1960) and
mapped the geographic information (based upon Gila and Salt River Meridian, with Township and Sections
using the Maricopa County Assessor's Office info). See attached image. Note that the 25-year clause was
repealed Sept 21, 1959 and yet it was included in Jan. 1, 1960 document. Worse yet, the solicitor's words
saying only provisions dated after the repeal are valid makes his case unsustainable and confirms the deed

THE SECATTAMY OF THIC INTERIOR
wisest *

, : Serial Yo. ooeniz S7JANL
Included in L ‘
nciuded in Lease Caet: he.

 

_ lA, me te teat. 74s
of Jona °
eens. a6F et s4., an samied)

Thia is te certify that the authorised officer cf ths E
Buren: of Land Nansgesent, on Apeik 28, 1959, authorised the Mate |
o£ Axinoua to transfer the lands described below and in Patent Ke. |
1,095,785 issued Moveuber Ws 193/, to tha City of Phoenix, State
of Ariuona, for vst as & park, recreation, public couventence gure |.
posma, including the construction of « baseball stadism, This
approval 1a subject to the reversionery provisions of the ahoye

  
  
  

, ft 8 , free “2 2 1959, This clause reg e : , 4 { Papago Park tacliny
noted Act, termtouting 25 yasre from dpe: 2 2a, by Public law Fomine
Gila ani falt River Meridia, dvincon on Sept. 21 d : | auanerel Section 33
7 oo) Township 2 North,
% LM, Re 4X, Aonge 4 fot
aves fs Wt 2s yet 2, s¥urh, okt, mh. Week eri *
BOC. 3°

ar
x ; me except lot 8 in the EIQGR |
“9 vadeh was inaloded Sm Potent |
Does not contain a 53,589 dated Anguat. 8, 1955) whigh
facility location insued umler the dct of Congress oe
(Section 33) 1935 (6 Wat, 48), MKNENEG,

: Containing 626,83 acres Ys Notie é tH [
June 16, 1959 -

The deed restrictions and reversionary provisions | do not expire!

Pe? Eee wate. Baines:

 

restrictions (not to mention that these are also found in 1964 and 1997 title documents). Utter
carelessness. How the powers that be can make so many simple mistakes in one document is beyond me
(basing arguments on repealed legislation, including wrong areas in land descriptions, ignoring standard
legal conventions, reinforcing the opponent's position, etc...). This has to be more than carelessness and
ignorance (and | am not into conspiracy theories, btw). We need to talk.

Exhibit D- Emails Page 63

 
Case 2:20-cv-02467-GMS Document 1-3 Filed 12/23/20 Page 10 of 25

Date: Nov. 9, 2020 From A. Deal To Az State Parks - Re: Papago Park needs your attention, urgently
(As suggested by the Solicitor on 10/29, we tried to reach out again to the Arizona States Parks Board.
Actually, this is proper because the State p[arks agency is responsible for LWCF grants. Three weeks
have passed and there has been no response — par for the course...) (Attached pictures included here)

To: Rogers, Mickey <mrogers@azstateparks.gov>

Cc: Friends of Papago Park <friendsofpapago@xxx.xxx>
Sent: Mon 11/9/2020 2:51 PM

Subject: Papago Park needs your attention, urgently

Mr. Rogers, Good morning!

lam sorry to involve you in this mess, but Mr. Hurst of the Solicitor's office of the
Department of the Interior gave me your name and said | should contact you. Last week | forwarded his
email to you. As you know by now, | am part of the Friends of Papago Park, a group of park users that is
very unhappy with the misuse and destruction of desert areas in Papago park. Note that | personally have
a 120 year attachment to the area, and as a child in the 1950s | was a constant visitor - | remember Papago
park before all the leases and concessions, before McDowell and Gavin roads were built through the park
and | have even listened to concerts from the steps of the old amphitheatre.

For over a year we have been sending emails and making phone calls to officials, government entities
and even conservation groups, with little result. We have contacted everybody we can think of, including
the State of Arizona Parks Board (see email below and attachments, sent August 3). Of course, as usual, we
received no reply. Like it or not, the State of Arizona is involved in this "situation" and will be part of in
solution, we hope. As also you know, the State used to own Papago Park. There are deeds and other
documents relating to this with very clear stipulations about leases, use restrictions and even a revisionary
provision if those requirements are not met. That is one way you are involved.

There is another: Papago Park received LWCF funding to build enhancements in Papago Park, in the
1960s. As chief of trails and grants, you are aware of the nature of these grants and the federal-state-city
approval and funding mechanisms, as well as the legal implications.

Whatever our failings, we are committed, we are open about our objectives and, most of all, we
are persistent. We also do research, trying to find laws and judicial cases that have issues comparable to
those relating to Papago Park. Actually, legally, this has been a challenge, since Papago park is unique in
many ways -- its history, its ownership and the web of legal entanglements over 90 years. We have found
many cases where LWCF funding has placed serious restrictions on land use, much to the dismay of the
owners, who wanted to use those parks for other purposes. Let me give you a few words to help:

Cross Street Playground, Berkich Park and Shawangunks. There are others.

Lasse and I, both of the Friends of Papago Park, would like to meet with you about this, preferably
in the afternoon, by video conference. We do this because we want to leave no stone unturned before we
take other steps to resolve this issue. {, personally, am pessimistic about anything constructive being
achieved, given the disinterest in the subject and unwillingness to get involved in a very complicated affair.
Please surprise me. {f you wish, you can invite a colleague to be part of the meeting also. Please advise
Mr. Broscheid of this communication.

J. Arthur Deal
(Email below of Nov 6, from the Solicitor, included and forwarded to Az State Parks)

Exhibit D—Emails Page 64

 
Case 2:20-cv-02467-GMS Document 1-3 Filed 12/23/20 Page 11 of 25

Attachments sent in Email of
11/09/2020 to Az State Parks

AB Gide docunarts stipulete thet these hanes ere te bee used ano
fer recreation and publie eemumianse.

Exhibit D-Emails Page 65

&. Mere we have $0 tons of bituminous asphait dumped north of the softball facility
in supposed te parking lot within the baseball facility (marked as X)

‘het Shy ripped out the and @ af it hers, th

2 . : any soll preparation.

 

ihe worst parking lot in human history!

“Early202000¢0~2~—~—S
7. Dastroying 45 acres at the ofd baseball

In July 2020 they devastated another 8

to bulld an unnecessary parking:

This ls what the area looked Jike until June

ee ee

 

 
Case 2:20-cv-02467-GMS Document 1-3 Filed 12/23/20 Page 12 of 25

Date: Nov. 6, 2020 From Hurst To A. Deal Re: Title Questions and other important things

(Solicitor’s response to regarding our comments of title documents and chronology)

From: Hurst, John J <john.hurst@sol.doi.gov>

Sent: Friday, November 6, 2020 11:13 PM

To: J. Deal <jdeal @xxxx.xxx.com>; Putnam, Patrick A <patrick_putnam@nps.gov>

Ce: Edelstein, Joshua A <Joshua.Edelstein@sol.doi.gov>; Cowger, Lane D <Icowger@blm.gov>; Andersen,
James <jvanders@bIm.gov>; Williams, Michael C <michael.williams@sol.doi.gov>; Friends of Papago Park
<friendsofpapago@xxx.xxx>

Subject: RE: [EXTERNAL] Re: Friends of Papago Park - title questions and other important things

Dear Mr. Deal,

Your response to my email leads me to believe you misunderstood DOI’s position. DOI is not giving
a “green light” to any activity or “saying that all restrictions have been removed from Papago Park.”
Instead, after reviewing our own documentation, including the documents you highlight, we have
determined that the United States has no ownership interest, reversionary or otherwise, that allows it to
take any actions associated with the park. Nor does the National Park Service have any management
authority over the land. As you noted, Papago Park was originally established as a national monument.
However, Congress abolished the monument by special act on April 7, 1930 and later amended that act on
July 7, 1932. At that point, what had been a national monument was returned to general public land
administration and the National Park Service was no longer authorized by Congress to manage or control
this land.

The statutory act allowing for Recreational and Public Purposes leases and patents has been
amended several times since it was first enacted in 1926. The Act of June 4, 1954 (68 Stat. 173), provided
for the 25-year limitation on the reversion clauses of previously issued patents. Because the patents for
Papago Park were issued prior to this time, the 25-year limitation on reversion applies to the transfer of
title/change of use certificates. It would not be until 1959 that Congress would again change the statute to
abolish the 25-year reversion for all future patents.

Because the 25-year reversion expired in 1984, the United States no longer has any right or
property interest in the land. If this case is brought to court, as you threaten, a judge will likely dismiss the
United States because it has no cognizable authority or obligation in the matter.

Regarding your claims for violations of use of LWCF funds, | reached out to the Land and Water
Conservation Fund’s grant program. Any concerns regarding improper use of land developed in relation to
LWCF grants may be raised with Mickey Rogers with Arizona State Parks & Trails. He oversees the LWCF
grant program in Arizona. | spoke with him, and he asked that you contact him with your concerns. His
contact information is:

Mickey Roger
602-542-6942
mrogers@azstateparks.gov

 

Sincerely,
John Hurst - Office of the Solicitor

Exhibit D—Emails Page 66

 
Case 2:20-cv-02467-GMS Document 1-3 Filed 12/23/20 Page 13 of 25

Date: Oct. 29 From A. Deal To Hurst / Putnam - Re: Title Questions

(Our response to government email saying they have no interest in this case. Officials always have
grandiose plans to ‘develop’ the park)

To: Hurst, John J <john.hurst@sol.doi.gov>; Putnam, Patrick A <patrick_putnam@nps.gov>

Ce: Edelstein, Joshua A <Joshua.Edelstein@sol.doi.gov>; Cowger, Lane D <Icowger@bim.gov>; Andersen, James
<jvanders@blm.gov>; Williams, Michael C <michael.williams@sol.doi.gov>; Friends of Papago Park .
<friendsofpapago@xxx.xxx>

Subject: Friends of Papago Park - title questions and
other important things

So, the Department of the Interior is saying that all

restrictions have been removed from Papago Park.
That means that city officials can do anything they

want, | guess. Somehow, | feel | am in a Groundhog
Day time loop.

In my short life | have lived thru many proposals for
aberrant, dodgy uses, | mean misuses, of Papago
Park. See pictures. The giant saguaro Eiffel-tower
like project would have been interesting. | can't find
a picture of the 2008 Urban Land Institute (ULI) plan
that wanted to build apartments there (i do have a
copy of it somewhere), but | remember it well. Then
there was the skating rink idea... it never ends. Now
you want to give a green light to any and all
grotesque ideas to "enhance" Papago park. Well,
don't celebrate yet.

 

Please note:

e The 25-year expiration date in the Certificate you sent only refers to the "Change of Use" clause for
the stadium, not the deed restrictions. Nowhere in any Land Patent, Title, deeds or Certificate is
there any indication that "park only" restrictions can be canceled or would expire when aliens
arrive.

e The references to the Recreation and Public Purposes Act of June 14, 1926 are interesting. That
Act says “If the Secretary, pursuant to such an application, authorizes such transfer or use, all
reverter provisions and other limitations on transfer or use, under this or any other Act affecting
the lands involved, shall cease to be in effect twenty-five years after the Secretary authorizes the
transfer or use for a changed or additional purpose under the provisions of this section”. The only
“use for a changed or additional purpose” explicit in the document was the 1960s baseball
stadium. No other specific purpose or change use is found in any documents, particularly as
related to a training facility for a private corporation, one closed to the public.

® The Certificate that you found (which we had not seen before) only cancels the revisionary
provisions (giving back the land to the US), not the requirement for use as a “park, recreation,
public convenience purposes”.

Exhibit D—Emails Page 67

 
Exhibit D— Emails —

Case 2:20-cv-02467-GMS Document 1-3 Filed 12/23/20 Page 14 of 25

As a side note, the Recreation and Public Purposes Act, about the disposal of public lands, which

you cite in the Certificate as a basis for your claim of disinterest in this matter, says: "Nothing in this

Act shall be construed to apply to lands in any national forest, national park, or national
monument, or national wildlife refuge... (Section 1 (c)). At that time, Papago park, then known

as Papago Saguaro National Monument, was a National Monument.
The 1954 Recreation and Public Purposes Act, a complete revision of
the 1926 Recreation Act (44 Stat.741), states that “Patents issued
under the Recreation and Public Purposes Act convey a restricted title
since they contain certain provisions or clauses which, if not complied
with, may result in reversion of the title to the United States. These
provisions are...”2. the patentee or its successor in interest attempts
to transfer title or control over the land to another, or the land is
devoted to a use other than that for which it was conveyed without
the consent of the Bureau of Land Management, title will revert to
the United States...4. A stipulation that the lands will be used in
perpetuity for the purposes for that they are acquired. The lease or
patent may stipulate that certain provisions of the development
program, including the management plan, may be subject to review
by the Secretary of the Interior or

his delegate”. https://www.blm.gov/sites/bim.pov/files/LandTenure RecandPublicPurposesAct
infoSheet.pdf. The Lease is basically an attempt to transfer control over
park lands, in violation of the 1956 Act.

in that Act, there is the “stipulation that the lands will be used in
perpetuity for the purposes for that they are acquired”. The “In
perpetuity” clause effectively voids the 25 year-expiration date.

In fact, the 25-year time frame itself had already been repealed.
“1959 Pub. L. 86-292 struck out sentence which provided that this
section should cease to be in effect as to any lands patented under
sections 869 to 869-4 of this title twenty-five years after the issuance
of patent for such lands.” This voiding of the 25 year "expiration" is
also found in other government regulations. Do your homework.

CFR Title 43 of the Recreation and Public Purposes Act, §2741.9
(Patent provisions) states that “(a) All patents under the act shall
provide that title shall revert upon a finding, after notice and
opportunity for a hearing, that, without the approval of the
authorized officer: (1) The patentee or its approved successor
attempts to transfer title to or control over the lands to another; (2)
The lands have been devoted to a use other than that for which the
lands were conveyed; (3) The lands have not been used for the
purpose for which they were conveyed for a 5-year period; or (4) The
patentee has failed to follow the approved development plan or

Pheer - Feeape

   

 

nigiey it the state tan As: ‘given
to theeltys

40 has Heconia: apparent thats
dike need ‘now exisin and, WiLean-
tinue:to: exist in the:Phoerix, aren

for addiGonal: aocilities: fo park
and “recreation purhoses; BOSS
Glenn Geo Taytor, elty ‘planning
coriniisaion chairman, ain ae “pres
face te the, Dark: pian :

 

cutting ‘ana: : ‘ntmosphiere uns
equaled in our Valley."

ono ‘HOInt of the park plans
tne le fe ‘Mute emo Just

 

 

 

 

ery
eeting wert ‘on: ‘the|

oan terrioe,

“Southwest. ae ‘this
onmant: fe LrRe
with. driving. ra:,, Sie ,
Adee ave itlelds or. Scobalt; hae
‘ball, and-other sports:

“: Sidutheant ot-the: contrat: davol-
\opment ix spaee:for a sermi-cired=
dat zoo, with a junior. edition “of
“Disneyland “nestled in the-surve.
: ig. Desert: Botanical.
Garden: farther, east is: preserved.
ian ‘ite: prékentform., |

nleat : gergon,
Racks, A:

 

 

BOUT ot if the iinet
‘Holetn-+

       

management plan.” The City of Phoenix is in violation of items (1), (2) and (4), this last relating to

the disregard of the 2010 Master Plan.

Page 68

 
Case 2:20-cv-02467-GMS Document 1-3 Filed 12/23/20 Page 15 of 25

e There are dozens of statements in the BLM and NPS websites that affirm that former park lands
transferred to other governmental entities are to remain parks, not private company facilities.
Since 1926, the preservation of park lands for public use and enjoyment has been a clear, —
consistent and continuous policy of the Department of the Interior.

e The 1997 Land Patent, pages 41 to 43 of the Title Documents, reaffirms the “city park only”
restriction and makes no mention of any 25-year limitation on transfer or change of use. Note that
this occurred 13 years after the claimed expiration.

¢ Your DOI-OIG email of Oct 26 makes no mention of the Title 40 violations or the misuse of lands
receiving funds under the Land and Water Conservation Fund Act of 1965. Both of these are
serious and motive for sanctions similar to those in the deed restrictions.

Date: Oct. 26 From John Hurst; SOL-OIG-DOI To A. Deal - Re: Title Questions
(U.S. Government email saying they have no interest in this case, providing document attached for
facility area with 25 year expiration. This is in response to requests for action made to DOI in April and
threat do file injunction, of Sept 29)
From: Hurst, John J <john.hurst@sol.doi.gov>
Sent: Monday, October 26, 2020 6:28 PM
To: J. Deal <jdeal@xxx.sxxx; Putnam, Patrick A
<patrick_putnam@nps.gov>
Ce: Edelstein, Joshua A
<Joshua.Edelstein@sol.doi.gov>; Cowger,
Lane D <lcowger@blm.gov>; Andersen, James
<jvanders@bim.gov>; Williams, Michael C
<michael.williams@sol.doi.gov>; Friends of
Papago Park <friendsofpapago @xxx.xxx>
Subject: Re: Friends of Papago Park - title
questions and other important things

The Bureau of Land Management
reviewed its Papago Park files and the
area of the new baseball fields. The BLM
determined that the United States no
longer has any property interest in the
area. While there was a reversionary
interest noted in the BLM’s Approval of
Transfer and Change of Use (attached),
that expired on December 31, 1984.
Because its reversionary interest expired,
the United States no longer plays a role in
determining the use of the land. Nor will
the land revert to the United States
because of actions taken by the current
owner. If you have any other
documentation that provides evidence that the United States still has a property interest, please provide it
to me for review.

 

Exhibit D—Emails Page 69

 

 
Case 2:20-cv-02467-GMS Document 1-3 Filed 12/23/20 Page 16 of 25

If you have any further questions, please feel free to reach out to me.
Sincerely, John Hurst - Office of the Solicitor
United States Department of the Interior, Phoenix Field Office

Date: Oct. 22 From A. Deal To Hurst / Putnam - Re: Title Questions
(Email to U.S. Government thanking them for finally taking action. Notice that FOPP intends to go
forward with injunction if response is insatisfactory)
Re: Friends of Papago Park - title questions and other important things
To: Hurst, John J; Putnam, Patrick A
Cc: Edelstein, Joshua A; Cowger, Lane D; Andersen, James; Williams, Michael C; Friends of Papago Park

Mr. Hurst, Thank you for contacting me about this important issue. | spoke with Mr. Putnam today
and I was told there would be a meeting about this issue on Friday (unconfirmed).
Lasse (Friends of Papago Park) and | have always been very open about our objectives. We believe that
there are some very strange, improper and even irregular things going on in Papago Park, particularly in
the baseball Facility under construction.

| want you to have the facts and then do your own research. | am sending parts -- about 12 pages -
- of a rough draft of an injunction we intend to file in a US District court in the near future. These should
provide a good idea of the issue, or, at least, our understanding of it. The whole thing is at about 25 pages
and includes a history / timeline of the park and also references to numerous other legal cases involving
deed restriction on former US park lands or government grants of various types (not included in the
attached document). | have spent hundreds of hours and | could not find even one in which deed
restrictions of the type and circumstances like those for Papago Park were ignored. | am sure that Phoenix
and Scottsdale have different views on this matter.

| have no idea what you will do. We will move forward with or without you. We are not lawyers,
but we try our best. We hope our best is good enough; it may not be, but we will cross that bridge when
we come to it. This whole thing is messy. | wish Phoenix and Scottsdale had listened to us last November
when this thing started. | don't like the idea of lost jobs or causing financial distress to anybody, but...

Please understand this is not just about one project; for years and years Phoenix has been clearing
parts of Papago Park for dubious projects -- the favorite being parking lots -- it is some kind of fetiche, |
think. It has to stop but we have been ignored. Maybe an injunction with the threat of losing their most
historic park (how embarrassing!) will get their attention, or maybe not.

We have tons of pictures showing the devastation inflicted on our poor park and we would be glad
to provide them. If you need more information, let us know.

Thank you all for looking into this matter. It is very important to us. | have talked to hundreds of
people and all of them without exception share our feelings. J. Arthur Deal

 

 

 

 

 

From: Hurst, John J <john.hurst@sol.doi.gov>
Sent: Wednesday, October 21, 2020 10:12 PM
To: Arthur Deal @xxx.xxx

Cc: Edelstein, Joshua A <Joshua.Edelstein@sol.doi.gov>; Cowger, Lane D <lcowger@bim.gov>; Andersen,
James <jvanders@blm.gov>; Williams, Michael C <michael.williams@sol.doi.gov>

Subject: Friends of Papago Park - title questions

Dear Mr. Deal,

Exhibit D-— Emails. Page 70

 
Case 2:20-cv-02467-GMS Document 1-3 Filed 12/23/20 Page 17 of 25

| am an attorney with the Solicitor's Office in the United States Department of the Interior. | am in
receipt of your October 6, 2020, email concerning Papago Park and your intention to ask a court for an
injunction. | reached out to the local BLM Field Office, and they have access to the records related to the
land patents associated with Papago Park. Because the land that was originally in the national monument
has been patented to different entities, it would be helpful to know exactly where in the park you have
concerns. That way, the local BLM office can review the records and then perhaps set up a meeting with
you to discuss whether the deed restrictions are still applicable. If you are interested in such a meeting,
please respond to this email with any relevant records, particularly those that would describe the exact
location of the land at issue. Thank you and please feel free to call me if you have any questions.

Sincerely,

John Hurst Office of the Solicitor - United States Department of the interior, Phoenix Field Office

Date: Oct. 3 From A. Deal To Friends of papago - Re: My response , again
(This expresses displeasure with all government officials and lack of response from them)
To: Friends of Papago Park

Sounds like a plan. | just want to make sure that some people (no names!) are very unhappy with
what is going on. | don't believe for a minute that they will do anything to help us. Next week I’il send a
letter to solicitor, since no word from Putnam, Sinema, McSally and Stanton. If! were an elected official, |
would make sure every letter got a response, even if only "sorry, no can do". And we are supposed to like
these clowns? After that, Plan |.

Date: Sept. 29 From A. Deal To BIA, DOL, etc - Re: Possible Injunction
(This email sent to government officials about decision to request injunction)
To BIA, Solicitor, Stanton, Cinema and Mcsally (sent individually, with minor modifications)

For nine months we have been trying to raise consciousness of the damage being inflicted upon
desert habitat in Papago Park and the illegal nature of construction therein by a private corporation -- all
this done with the approbation of City officials in Phoenix and Scottsdale. We have sent more than 100
emails and phone calls. Our efforts have been to no avail.

We requested that federal agencies in the Department of the Interior (Solicitor, OIG and BLM)
review our claims of improper use of the park, examine the pertinent title documentation made available
to them and, at the very least, and investigate these accusations to determine if there is merit to our
claims. It has been months and we have received no response.

We have asked your office (name of authority here) to contact the DOI — Department of the
Interior to voice support for that investigation. Note we asked only this — that you contact the Department
of the Interior and request that it look at the issue and ascertain if there is merit to our concerns. We did
not ask (your office senator/representative) to support this or to be against it. We only requested that tell
the DOI that you believe that the alleged destruction of Papago Park is 1. a serious issue that worthy of
their attention, and 2. that they investigate those allegations, and 3. express an opinion if those
allegations are valid or not. As far as we know, you have not done this and the DOI has taken no actions.
Therefore, we have decided to request an injunction from a US Court to halt the construction in progress
and enforce the deed restrictions and remedies found in all Papago Park title documents. For example:

Exhibit D—Emails Page 71

 

 
Case 2:20-cv-02467-GMS Document 1-3 Filed 12/23/20 Page 18 of 25

Papago Park used to be a US National Monument before it was transferred to the State of Arizona (and
later to Phoenix). That 1937 transfer states: “This patent is issued upon the express condition that the lands
so granted shall be used only for municipal, park, recreation, or public convenience purposes, and if the
lands or any part thereof, shall be abandoned for such use, such lands, or such part, shall revert to the
United States” (signed President Franklin D. Roosevelt).

The 1964 Deed of Sale (from the state of Arizona to Phoenix, states that “this deed is issued upon
the express condition that the lands so conveyed shall be used only for municipal, park, recreation, or
public-convenience purposes”. The 1964 deed also recognizes and specifically authorizes seven leases
within park lands. These are: 1. Arizona Fish and Game department (later, the Zoo), 2. SRP, 3. Arizona
Highways Dept, 4. City of Tempe, 5. Arizona Cactus and Floral Society (Botanical), 6. The Army (National
Guard), and 7. Highway rights-of-way. These seven leases still exist today. There is no mention of a private
facility for a Baseball corporation.

The matter is simple. The injunction will compel a federal judge to examine the title documents
and rule if the construction of an enclosed, restricted access, training facility for a private corporation is
or isn’t compatible with the concept of “public park, only” or “public convenience”. That is it.

We will do this with reluctance, because it involves hundreds of jobs and millions of dollars spent
by that corporation. Should this be action be granted, there will be a myriad of legal actions to determine
consequences, responsibilities and recover costs. It will be messy. We have tried to reach an agreement
with local city officials, but the response has been, in simple language, something in the order of We own
the land and can do what we want -- go cry over silly rabbits and creosote somewhere else. Unfortunately,
this drastic legal action seems to be the only way to protect historic public lands from this and
further devastation.

This injunction process will include references to rulings in legal databases to other cases in which
there were attempts by authorities in different parts of the country to use park lands for purposes
inconsistent with the title covenants. We could find no cases in which deed restrictions on public park
lands were invalidated.

We will also explain our reasons for seeking judicial recourse, since public authorities like (name
here) and others have been unresponsive. It is important that the public know that their representatives
in congress side with the rich and powerful rather than the public, even to the extent of blatantly ignoring
covenants and restrictions intended to protect public lands.

Date: Sept. 28: From A. Deal To Aguilar - Phoenix . Murphy - Scottsdale - Re: Emails and Phase IV
(A reply about work around Facility, suggesting a restoration of old amphitheatre instead)
To: Cynthia Aguilar; Bill Murphy

Bill and Cynthia, thank you for your emails of 9/22 and 23, respectively. It was really good to see
you and talk to you. | believe you are, as |! am, measured and dedicated.

As you know, my greatest concern is the baseball facility, which | consider much too obtrusive and
incompatible with the original purpose of the park. The old Oakland As facility was very different —
physically, legally and visually. It did not bother me much. In fact, one hardly knew it was there when
standing in the parking lot in front of the softball facility. In all the years | have lived nearby, | never
stepped foot inside that facility. The Giants facility under construction is a different ballgame. The trails
and landscaping are nice, but that is putting lipstick on a pig.

| am serious about Phase IV. | see it as a way that all of us can come together and do something we
all can live with, not to mention the joy that it will bring to millions of people in the Metropolitan area. In

ExhibitD—Emails Page 72

 

 
Case 2:20-cv-02467-GMS Document 1-3 Filed 12/23/20 Page 19 of 25

case you have forgotten, Phase IV is the restoration of the old amphitheatre as an open air, outdoor venue
for concerts and other performances, with, of course, the necessary tunneling of Van Buren. If Phoenix and
Scottsdale would get behind this, with grants, corporate sponsorships and donations, it can be done. It
might even be less painful than other alternatives.

Date: Sept. 28: From A. Deal To Phoenix Parks Board - Re: My Response to Parks Board

(Sent to Phoenix Parks Board about devastation caused by new Facility, in response to reply from Chair)
To: dorinabustamente @xxxx.xxxx; sporter@xxx.xxx; masavi@xxxx.com; pduarte@xxx.xxx

+3 others Cc: Friends of Papago Park

Theresa, Thank you for your response, Personally, | feel that a major problem is that the Parks
Board does not realize the true nature nor the extent of these so-called enhancements or how much
sorrow and anguish these depredations cause to users of the Park. Now you know.

We hold firm in our belief that the zoo parking lot extension was unneeded and worse yet, added
to the continuing destruction of the remaining native habitat in Papago Park. It seems that the first
response to any expansion request or ‘enhancement’ to the City is “what can we bulldoze to make you
happy?” Please help us put an end to this mentality.

 

9/2020 (Ne

“used tire warehoute"

Oa. A

Exhibit D— Emails. Page 73

 
Case 2:20-cv-02467-GMS Document 1-3 Filed 12/23/20 Page 20 of 25

Yes, Phoenix does own the park and a parking lot is a standard component of any park in the age of
the automobile, but it is our belief that any construction that destroys the singular element highlighted in
the creation of the park by both Presidents Woodrow Wilson and Franklin D. Roosevelt — that is, it’s
natural desert Sonoran flora and fauna — must be done with extreme reluctance and only after all other
alternatives are exhausted. This was not done. As you know, the preservation of undeveloped natural
areas has been documented as the number one concern of the public. Yet, by complicity, the Board has
contributed to the destruction of 8-9 more acres of what little native vegetation is left.

Once again, | must say the obvious: a Master Plan that can be changed at will is not really a Master Plan.
You mention the fact that Papago Park is not a preserve. That is the problem. Had it been a preserve, the
zoo parking lot and the baseball facility would not have been built. That is why the voters create preserves
~ to keep busy little fingers off of park lands.

See attached pictures of the baseball facility. Note that the 9/2020 image does not show the full
area devastated -- there is a large area on the right (west side - not shown) that was scrapped clear and is
now under development (see pictures). | will not even comment on the monstrous, horrible, ugly, hideous,
disgusting used-tire warehouse at the entrance of the facility. Note also that the Oakland and Giants
contracts are very different animals. The terms are different; the right of possession and use is different;
the area occupied is different; the architectural and scenic impact is different, and so on. In simple terms,
it is a give-away of public lands to a private corporation for chickenfeed monies. The vague notion of
millions of dollars in savings and/or revenue used to justify these actions is never substantiated by facts. It
is just a slick operation to extend public favor and funds to individuals and organizations which in turn
support public officials and programs. The taxpayer is almost never benefited by these nebulous deals.

The whole idea that turning over a park to some entity is a glorious cost-saving measure is so
ridiculous that | can only suggest, in the same vein, that the City of Phoenix turn over every single one of
it’s parks to nearby corporations and organizations. Think of the hundreds and millions of dollars the city
would save without the cost of maintaining those lands, not to mention the economy derived from getting
rid of park personnel. That is basically one of your arguments, so why limit it to our most historic park? A
park is, by nature, an expense incurred for the public benefit and convenience.

Anyway, this is not over. Whatever your feelings on these two projects, | hope you will join us in
opposing any further development, enhancement, or devastation (choose word according to your views)
of Papago Park, and save what is left of the 23.8% of land classified as ‘undeveloped desert landscape’ in
the 2010 Master Plan (and that was before numerous ‘enhancements in last 10 years , not to mention the
three times desert was bulldozed in 2020).

Theresa, please see that this gets to all members of the Parks Board. It is important that all
representatives understand that some people feel strongly about what is being done to Papago Park.

 

Good afternoon Mr. Lasse Norgaard-Larsen and Mr. J. Arthur Deal,

Your email was sent to the Parks and Recreation Board. Below is information Board Chair Tony
Moya has requested we provide to you.

Thank you for sharing your concerns about the projects underway in Papago Park to expand the
Phoenix Zoo parking lot and renovate the Papago Baseball Complex.

Regarding the parking lot project, an amendment to the Papago Park Master Plan was approved by
the Phoenix Parks and Recreation Board during its April 2019 meeting. While this is not preserve land, the
project includes a tree salvage and inventory plan, as well as a landscaping plan. The City of Phoenix owns

Exhibit D—Emails Page 74

 
Case 2:20-cv-02467-GMS Document 1-3 Filed 12/23/20 Page 21 of 25

the property on which the Phoenix Zoo is located and the facility is operated by a non-profit through a
long-term operating agreement with the City.

Regarding the baseball complex renovation, Papago Park has been home to a professional baseball

complex since the City entered into an operating agreement with the Oakland A's in 1994. The A's used the
facility through 2014.

In April 2018, the Phoenix City Council approved a 35-year Intergovernmental Agreement (IGA)
with the City of Scottsdale to take on the operation and maintenance costs of the complex. The City of
Scottsdale has subleased the facility to the San Francisco Giants, who are investing approximately $35
million into improvements of the complex for use as its training facility. Those improvements include a
new public multi-use trail that will follow the perimeter of the complex and connect with the park's
existing trail system. It is anticipated that during fall 2020, the City of Scottsdale, in partnership with the
City of Phoenix, will conduct a virtual public meeting process to solicit community feedback about the
design of that trail.

It is also important to note that no taxpayer money is being spent on the renovation and that the
IGA will result in approximately $61 million in savings for the City of Phoenix. Additionally, community
members will still have use of the Papago Baseball Complex during select times. As part of the IGA, after
the Giants move from their current training facility in Scottsdale's Indian School Park, Scottsdale will make
four lighted fields in Indian School Park, as well as Scottsdale Stadium and Papago Baseball Complex
available for public use.

Best, Theresa - City of Phoenix, Parks and Recreation Department

 

Date: Sept 22, 2020: From A. Deal To Phoenix/Scottsdale - Re: Papago Park Amphitheatre (Phase IV)
(Expressing an alternate idea — instead of building the baseball facility, restore the amphitheatre)
Papago Baseball facility Phase IV

To: Cynthia Aguilar; Bill Murphy; Knorpp, Jon

Thank you both for your time this morning. | appreciate the care taken in the planning of new
trails. | also would like to ask you to seriously consider the idea of restoring, enhancing and expanding the
old amphitheatre. It is along time dream of mine. Of course, putting 150 yards of McDowell underground
is going to cost a chunk of money, but it would be consistent with the connectivity models in the Master
Plan and the covenants defining land use.

Think of it, an open-air theatre for concerts, bands, theatre and other shows in the most
spectacular setting in central Arizona. You would have 10,000 people show up for a Saturday evening
performance, easily (a problem too, probably). The stone amphitheatre (also built by CCC in the 1930s)
at South Mountain is gone as is the old bandstand in Encanto Park. This would give Phoenix an outdoor
arena second to none for cultural events. It would be spectacular. You could get the Giants involved. Call it
the Giants Extravaganza Outdoor Theatre. It would be wonderful.

| would forgive all your sins and trespasses if you did this for me. You would go straight to
heaven. | would cease and desist and stop sending inefficacious emails to you, the State, US
Representatives and Senators, the DOL, BLM, and NPS. | would abandon the court process idea. | would
rest in peace.

Maybe a grant of some kind could be obtained.... Maybe a competition at ASU School of
Architecture to design the facility. Maybe corporate sponsorships. We could do this.

J. Arthur Deal

 

Exhibit D—Emails Page 75
Case 2:20-cv-02467-GMS Document 1-3 Filed 12/23/20 Page 22 of 25

Date: August 31, 2020: From A. Deal To Senator McSally - Re: Papago Park
(Email about public sentiment regarding Papago Park. Sent to all government contacts)
To: Phoenix@mcsally.senate.gov Cc: Friends of Papago Park

It just keeps getting worse. Has the Senator contacted the DO! Solicitor's office and asked them to
investigate the violations of deed restrictions on park title documents? | would love to post a confirmation
of this on the 'Friends of Papago Park’ Facebook page.

This is a copy of an email with replies about the latest episode of the destruction of our most
historic park -- specifically the new expansion parking lot for the zoo, a private company. Please see my
observations below. See comments.

| sent an email last Monday to the Board that oversees Phoenix parks about this. | called the
‘contact’ and she said to send it to her and she would forward it to Board members. Think was not done so
| tried to find the emails individually and let those people know what the public thinks.

Unfortunately, the City of Phoenix continues to disregard public opinion and disrespect the
integrity of Papago Park. While they may be entitied to build parking lots wherever they desire (unlike the
illegal private baseball facility), it is not what the public wants. There seems to be a strange, unholy
pattern of rushing to satisfy corporate (Giants, ASU, Zoo, etc...) demands at the expense of desert areas.
One wonders what is going on in the back rooms.

Good news, for a change -- One more month of Summer. | am 73, born here -- and | can't
remember a more miserable summer than this one in 2020.

 

 

 

 

From: Friends of Papago Park <friendsofpapago@gmail.com>
Sent: Monday, August 31, 2020 3:42 PM
To: pgarciaduarte@xxxx.xxx; john.furniss@xxx.xxx ; Masavi@xxx.Xxxx; $.porter@Xxxx.xxx }
dbustamante@xxx.xxx
Cc: Theresa J Faull <theresa.faull@phoenix.gov>; Ryley.buchanan@phoenix.gov
<Ryley.buchanan@phoenix.gov>; A. Deal
Subject: Re: To Park Boards -- about Destruction of Papago Park
(Some public comments)
Good day All, Our group 100% agrees. The sheer destruction that the City of Phoenix continues at
Papago Park is in total violation of the Papago Masterplan and ignores the feedback from the residents..
What do people think? Look at our Facebook group with 700+ members. I'd encourage you to read some
of the comments on there. Those are private residents and park users.
| have included a few direct quotes below:
e They pave paradise to put up a parking lot - Ann O. McPxxxxx
Just what we need, more asphalt. - Mosley Lxxxxx
! hate to see this. Destruction of the desert for a parking lot that will be empty 90% of the time and
doing nothing but collecting heat -Ken Lx
e So now we have TWO parking lots that sit completely empty for ten months of the year on opposite
corners. The muni stadium is the perfect overflow lot. The city should have worked it out. This is
sickening. - Laurie Sxxx
© They continue to destroy what we can’t get back! All for a parking lot too, what a shame! -Armando
Mxxxx

Exhibit D—Emails Page 76

 
Case 2:20-cv-02467-GMS Document 1-3 Filed 12/23/20 Page 23 of 25

e This is so terribly sad and disrespectful of the limited space in the inner city. Generations in the
future probably won't need all those new roads and parking areas and the heat island effect is only
adding to the inner city heat and drought problem.

e lamvery thankful that North Tempe Neighborhoods Association worked very hard and presented
Tempe City Council with enough signatures to allow them to put Tempe's Papago Park Preserve on
the ballot a few years ago. -Deb GxxxBxxxx

e live (on) the otherside of the canal from this. We are totally getting jacked up down here. Tall

apt/condos, no infrastructure and destroying the desert. First it was all the Arabian ranches, then

destroyed a lovely mall in lue of dense building. Still nothing to do, just cram the people in. Please
explain why in the exercise, health pushing generation, do we need a huge parking lot? | sure didn't
vote on it. - Janet Kxxxx

Why can’t people just take the fécking bus? -Jackson Oxxxx

Yeah let's just expand the heat island even more. -Kyle xxxxxx

What the hell. Like there isn't enough now. -Betty Bxxxx

Rotten! -Dready Kxxxx

Thanks Lasse Norgaard-Larsen / The Friends of Papago Park team

Web: http://www. friendsofpapagopark.org

Date: August 31, 2020: From A. Deal To Poenix parks Board - Re: Papago Park
(Email about Zoo parking and loss of desert habitat)

To Park Boards -- about Destruction of Papago Park

Mon 8/31/2020 2:39 PM

dbustamente@xxx.xxx; sporter@xxx.xxx; Masavi@xxx.xxx; pduarte @xxx.xxx +1 other
Cc: Friends of Papago Park; Theresa J Faull; Ryley.buchanan@phoenix.gov

Last Monday | tried to send the email below to the City of Phoenix, to forward to members of the
Park Boards. They would not give out individual emails (justly) so | asked a staff member listed as the
‘contact’ to do this. She said she would. On Wednesday evening | contacted a member of that group that |
know and that person said my email was not received. Was it sent? Did the City of Phoenix 'kill' my email?
Does it not accept criticisms of their actions? Or is it just slow bureaucracy and the email actually was
passed on? | don't know. Anyway, | was able to track down a few names on the two Boards that handle
park issues, so | am sending this directly to them. | apologize for the intrusion into your inbox, but | feel
that you should know how many people feel about what they are doing to Papago Park.

For more than 8 months many people of been raising issues regarding the continuing devastation
of Papago Park lands. Initially it was the Giants training facility (a breach of the deed restrictions and
devastation of flora), then a never used sloppy asphalt dump and now it is the destruction of eight more
acres for an unneeded Zoo parking lot.

The fact is that in my lifetime the area of Papago Park in its native desert state has diminished
dramatically. | estimate that when a child going to the park (1954-60) perhaps 80-90% of the non-military
area was desert. In the 2010 Master Plan only 23.8% is labeled as ‘undeveloped desert landscape’. Since
then they have extended the golf course into the desert, build unnecessary roads (for ASU) over desert,
and who knows what else. Just in this last 12 months they have scrapped clean 3 different areas of desert
vegetation for two parking lots and one illegal private, restricted access corporate domain.

Exhibit D—Emails. © Page 77

 
Case 2:20-cv-02467-GMS Document 1-3 Filed 12/23/20 Page 24 of 25

| wrote the email below specifically about the new Zoo lot --- but the problem goes way beyond
that one project. Sadly, the City of Phoenix Parks department does not give proper value to the history or
desert scenery of the Papago Park. To them it is ‘only dirt and a few bushes’ or ‘just desert’. The public
thinks otherwise, but they don’t care about them either. The Parks Depart. people always talk about
improvements or enhancements but these always seem to result in less desert landscape. One reason |
have written dozens of emails — with nothing to show for it — is that maybe next time they (the City) plans
some ‘enhancement’ to Papago Park, they will stop and think “Oh no, more pesky emails from that old
guy” before letting the bulldozers loose, again. Well, when the Park is all gone, | won't have to write these
letters...

rrr See

in 2010 Master Plan poll, public said... een Tie ; we
Top concern: preserve natural habitat ne Te 8 ere
and open spaces ce :
Bottom concern: more parking a Ca eae
" = " ; not! Almost never

Po Excuse: i Zoo parking lots I

f a Be tee Cele a Cae ett | Al ae
“olated, too! >. se ee

; Peres Title srell is ta ; BS ah ek UL 6) a
eet Eg —_ | Zoo Oe oT fa ;

LUE ee la .
Clete 4ee) (16 1) ease
ct

. and this? i ane. 900 SF:

ur
cae
a

Overflow eB cy
ea ety 4 ere ewalktazoo) ¢,.

 

Please read the email below. Check the facts. Ask questions. View the 2 pictures. Note how
Preserve funds are being used (too bad Phoenix didn’t make Papago Park a preserve like Tempe did, but
that was the voters, not City officials). | am attaching two photos — one of the Giant's facility and another
showing the zoo parking lot extension, subject of the email below.

Lasse (leader of ‘Friends of Papago Park’) and | would like to meet with any Board members and
give more information and answer any questions. A lot of people are unhappy with what they are doing to
our most historic Park. Please pass this on to other Board members whose emails | could not find (easily).
Thank you, J. Arthur Deal

Exhibit D— Emails ... Page 78

 

 
Case 2:20-cv-02467-GMS Document 1-3 Filed 12/23/20 Page 25 of 25

Date: August 24, 2020 From A. Deal To Phoenix parks Board - Re: Papago Park
(Why the new Zoo parking lot was unnecessary, but fits a pattern of disregard for desert areas)
To: Ryley.buchanan@phoenix.gov <Ryley.buchanan@phoenix.gov>
Cc: Theresa J Faull <theresa.faull@phoenix.gov>
Subject: Observations about new zoo parking lot
Please pass this along to Tony Moya (Chair) and all Phoenix Park and Recreation Board members
First it was the unholy, illegal lease of Papago Park land to the Giants via a rather shady agreement
with Scottsdale -- and the subsequent destruction of desert vegetation, now there is the gratuitous
destruction of another desert area in Papago Park for an unnecessary parking lot at the Phoenix zoo.

| have investigated the Zoo matter to some extent and would like to make the following random

observations:

e [have examined the zoo lease documents provided via public records request and none of
them state in absolute terms that the City of Phoenix is obligated to provide all the parking
wanted by the zoo.

e In the original contracts of 1/6/62 and another from 4/26/73 there is a requirement that
Phoenix provide parking areas for the zoo. The obvious intention is that parking should be
adequate and reasonably close (within 500 feet). The wording is vague but it does not require
that Phoenix should meet all zoo parking needs for all occasions, upon demand.

e | take issue with the “more than 130 days annually” statement found in six different meeting
agendas regarding present parking being insufficient. | would like the zoo and the city of
Phoenix to explain the ‘130’ figure given above.

e Rather than accept an unsupported, fuzzy number, | would like to see a tabulation of visitor and
entrance fee data by hour/day for a full year. This would provide the means to calculate a fairly
accurate trigger point after which the existing lots are full and traffic must be routed to the
stadium parking — and thus arrive at a more precise number of ‘overflow’ days. | can do this for
you, if you wish.

e From personal observation, | would guess that the needs for overflow parking beyond that in
the existing four lots does not surpass more than 33 days per year, occurring only on Thursdays
through Sundays during the “Zoo Lights” event (in 2020, between 11/27 and 1/19). Of course,
that is just a guess because | did not foresee the need for precise data, although | could have
easily have done this last year had ! known what was at stake. As I have stated, except for a few
evening hours during winter weekends, the present parking is perfectly adequate and the
occasional additional walking required is minimal and does not affect most visitors.

® {tseems to this person that the additional 750 parking spaces, requiring 8 or 9 acres of native
desert land, is far in excess of any reasonable needs, even for the holiday season. However,
since | have no data on zoo visitor numbers, it is hard to make judgments. Note that this 2020
expansion far exceeds the area of those done in earlier years (Lots B, C and D), authorized by an
amendment to Lease 13960 of 1/23/1998.

e |, personally, have attended three Zoo Lights events in the last few years and have never had to
use the Stadium overflow lot. | do know, however, it is frequently used at those times. Because
I five near Papago Park, | see the families with children and strollers crossing Van Buren and
going to the zoo during the holiday season.

Exhibit D—Emails __ Page 79

 
